 


 HR 3248 ENR: Lifespan Respite Care Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 3248 
 
AN ACT 
To amend the Public Health Service Act to establish a program to assist family caregivers in accessing affordable and high-quality respite care, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lifespan Respite Care Act of 2006. 
2.Lifespan respite careThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following: 
 
XXIXLifespan respite care 
2901.DefinitionsIn this title: 
(1)Adult with a special needThe term adult with a special need means a person 18 years of age or older who requires care or supervision to— 
(A)meet the person’s basic needs; 
(B)prevent physical self-injury or injury to others; or 
(C)avoid placement in an institutional facility. 
(2)Aging and disability resource centerThe term aging and disability resource center means an entity administering a program established by the State, as part of the State’s system of long-term care, to provide a coordinated system for providing— 
(A)comprehensive information on available public and private long-term care programs, options, and resources; 
(B)personal counseling to assist individuals in assessing their existing or anticipated long-term care needs, and developing and implementing a plan for long-term care designed to meet their specific needs and circumstances; and 
(C)consumer access to the range of publicly supported long-term care programs for which consumers may be eligible, by serving as a convenient point of entry for such programs. 
(3)Child with a special needThe term child with a special need means an individual less than 18 years of age who requires care or supervision beyond that required of children generally to— 
(A)meet the child’s basic needs; or 
(B)prevent physical injury, self-injury, or injury to others. 
(4)Eligible State agencyThe term eligible State agency means a State agency that— 
(A)administers the State’s program under the Older Americans Act of 1965, administers the State’s program under title XIX of the Social Security Act, or is designated by the Governor of such State to administer the State’s programs under this title; 
(B)is an aging and disability resource center; 
(C)works in collaboration with a public or private nonprofit statewide respite care coalition or organization; and 
(D) demonstrates— 
(i)an ability to work with other State and community-based agencies; 
(ii)an understanding of respite care and family caregiver issues across all age groups, disabilities, and chronic conditions; and 
(iii)the capacity to ensure meaningful involvement of family members, family caregivers, and care recipients. 
(5)Family caregiverThe term family caregiver means an unpaid family member, a foster parent, or another unpaid adult, who provides in-home monitoring, management, supervision, or treatment of a child or adult with a special need. 
(6)Lifespan respite careThe term lifespan respite care means a coordinated system of accessible, community-based respite care services for family caregivers of children or adults with special needs. 
(7)Respite careThe term respite care means planned or emergency care provided to a child or adult with a special need in order to provide temporary relief to the family caregiver of that child or adult. 
(8)StateThe term State means any of the several States, the District of Columbia, the Virgin Islands of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
2902.Lifespan respite care grants and cooperative agreements 
(a)PurposesThe purposes of this section are— 
(1)to expand and enhance respite care services to family caregivers; 
(2)to improve the statewide dissemination and coordination of respite care; and 
(3)to provide, supplement, or improve access and quality of respite care services to family caregivers, thereby reducing family caregiver strain. 
(b)AuthorizationSubject to subsection (e), the Secretary is authorized to award grants or cooperative agreements for the purposes described in subsection (a) to eligible State agencies for which an application is submitted pursuant to subsection (d). 
(c)Federal lifespan approachIn carrying out this section, the Secretary shall work in cooperation with the National Family Caregiver Support Program of the Administration on Aging and other respite care programs within the Department of Health and Human Services to ensure coordination of respite care services for family caregivers of children and adults with special needs. 
(d)Application 
(1)SubmissionEach Governor desiring the eligible State agency of his or her State to receive a grant or cooperative agreement under this section shall submit an application on behalf of such agency to the Secretary at such time, in such manner, and containing such information as the Secretary shall require. 
(2)ContentsEach application submitted under this section shall include— 
(A)a description of the eligible State agency’s— 
(i)ability to work with other State and community-based agencies; 
(ii)understanding of respite care and family caregiver issues across all age groups, disabilities, and chronic conditions; and 
(iii)capacity to ensure meaningful involvement of family members, family caregivers, and care recipients; 
(B)with respect to the population of family caregivers to whom respite care information or services will be provided or for whom respite care workers and volunteers will be recruited and trained, a description of— 
(i)the population of family caregivers; 
(ii)the extent and nature of the respite care needs of that population; 
(iii)existing respite care services for that population, including numbers of family caregivers being served and extent of unmet need; 
(iv)existing methods or systems to coordinate respite care information and services to the population at the State and local level and extent of unmet need; 
(v)how respite care information dissemination and coordination, respite care services, respite care worker and volunteer recruitment and training programs, or training programs for family caregivers that assist such family caregivers in making informed decisions about respite care services will be provided using grant or cooperative agreement funds; 
(vi)a plan for administration, collaboration, and coordination of the proposed respite care activities with other related services or programs offered by public or private, nonprofit entities, including area agencies on aging; 
(vii)how the population, including family caregivers, care recipients, and relevant public or private agencies, will participate in the planning and implementation of the proposed respite care activities; 
(viii)how the proposed respite care activities will make use, to the maximum extent feasible, of other Federal, State, and local funds, programs, contributions, other forms of reimbursements, personnel, and facilities; 
(ix)respite care services available to family caregivers in the eligible State agency’s State or locality, including unmet needs and how the eligible State agency’s plan for use of funds will improve the coordination and distribution of respite care services for family caregivers of children and adults with special needs; 
(x)the criteria used to identify family caregivers eligible for respite care services; 
(xi)how the quality and safety of any respite care services provided will be monitored, including methods to ensure that respite care workers and volunteers are appropriately screened and possess the necessary skills to care for the needs of the care recipient in the absence of the family caregiver; and 
(xii)the results expected from proposed respite care activities and the procedures to be used for evaluating those results; 
(C)assurances that, where appropriate, the eligible State agency will have a system for maintaining the confidentiality of care recipient and family caregiver records; and 
(D)a memorandum of agreement regarding the joint responsibility for the eligible State agency’s lifespan respite program between— 
(i)the eligible State agency; and 
(ii)a public or private nonprofit statewide respite coalition or organization. 
(e)Priority; considerationsWhen awarding grants or cooperative agreements under this section, the Secretary shall— 
(1)give priority to eligible State agencies that the Secretary determines show the greatest likelihood of implementing or enhancing lifespan respite care statewide; and 
(2)give consideration to eligible State agencies that are building or enhancing the capacity of their long-term care systems to respond to the comprehensive needs, including respite care needs, of their residents. 
(f)Use of grant or cooperative agreement funds 
(1)In general 
(A)Required uses of fundsEach eligible State agency awarded a grant or cooperative agreement under this section shall use all or part of the funds— 
(i)to develop or enhance lifespan respite care at the State and local levels; 
(ii)to provide respite care services for family caregivers caring for children or adults; 
(iii)to train and recruit respite care workers and volunteers; 
(iv)to provide information to caregivers about available respite and support services; and 
(v)to assist caregivers in gaining access to such services. 
(B)Optional uses of fundsEach eligible State agency awarded a grant or cooperative agreement under this section may use part of the funds for— 
(i)training programs for family caregivers to assist such family caregivers in making informed decisions about respite care services; 
(ii)other services essential to the provision of respite care as the Secretary may specify; or 
(iii)training and education for new caregivers. 
(2)SubcontractsEach eligible State agency awarded a grant or cooperative agreement under this section may carry out the activities described in paragraph (1) directly or by grant to, or contract with, public or private entities. 
(3)Matching funds 
(A)In generalWith respect to the costs of the activities to be carried out under paragraph (1), a condition for the receipt of a grant or cooperative agreement under this section is that the eligible State agency agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 25 percent of such costs. 
(B)Determination of amount contributedNon-Federal contributions required by subparagraph (A) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(g)Term of grants or cooperative agreements 
(1)In generalThe Secretary shall award grants or cooperative agreements under this section for terms that do not exceed 5 years. 
(2)RenewalThe Secretary may renew a grant or cooperative agreement under this section at the end of the term of the grant or cooperative agreement determined under paragraph (1). 
(h)Maintenance of effortFunds made available under this section shall be used to supplement and not supplant other Federal, State, and local funds available for respite care services. 
2903.National Lifespan Respite Resource Center 
(a)EstablishmentThe Secretary may award a grant or cooperative agreement to a public or private nonprofit entity to establish a National Resource Center on Lifespan Respite Care (referred to in this section as the center). 
(b)Purposes of the centerThe center shall— 
(1)maintain a national database on lifespan respite care; 
(2)provide training and technical assistance to State, community, and nonprofit respite care programs; and 
(3)provide information, referral, and educational programs to the public on lifespan respite care. 
2904.ReportNot later than January 1, 2009, the Secretary shall report to the Congress on the activities undertaken under this title. Such report shall evaluate— 
(1)the number of States that have lifespan respite care programs; 
(2)the demographics of the caregivers receiving respite care services through grants or cooperative agreements under this title; and 
(3)the effectiveness of entities receiving grants or cooperative agreements under this title. 
2905.Authorization of appropriationsThere are authorized to be appropriated to carry out this title— 
(1)$30,000,000 for fiscal year 2007;  
(2)$40,000,000 for fiscal year 2008; 
(3)$53,330,000 for fiscal year 2009; 
(4)$71,110,000 for fiscal year 2010; and 
(5)$94,810,000 for fiscal year 2011.. 
3.GAO report on lifespan respite care programsNot later than January 1, 2011, the Comptroller General of the United States shall conduct an evaluation and submit a report to the Congress on the effectiveness of lifespan respite programs, including an analysis of cost benefits and improved efficiency in service delivery. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
